Citation Nr: 0945421	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 
INTRODUCTION

The appellant served on active duty from June 1971 to October 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2008, the Board remanded the above issue for 
further evidentiary development.  The case has been returned 
to the Board for disposition.


FINDINGS OF FACT

1.  The appellant has a single service connected disability, 
bipolar disorder with secondary drug abuse, rated at the 70 
percent disability level.

2.  The appellant is not unable to obtain or retain 
substantially gainful employment due to service connected 
disability alone.


CONCLUSION OF LAW

The criteria for an award of TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board finds that the VCAA letter sent to the appellant in 
March 2009 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Subsequent 
process and adjudication was accomplished in a July 2009 
supplemental statement of the case.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder along 
with records pertaining to the appellant's Social Security 
Administration (SSA) claim.  The RO requested information 
from Suffolk Country Division in November 2008.  No response 
was received.  The RO requested information from Bergan Pines 
County Hospital in November 2008; the facility responded that 
they did not have records for the Monsignor Wall facility.  
The RO sent a letter to the appellant via his legal custodian 
in November 2008 requesting the names and addresses of 
medical care providers, or pertinent private treatment 
records.  Also, the RO requested specifically at that time 
the records or address for Dr. LM, so that VA could obtain 
his records on behalf of the appellant.  No response was 
received.  The Board is satisfied that VA has afforded the 
appellant ample opportunity to provide VA with copies of 
these private treatment records or information sufficient to 
request these records.  As no adequate reply has been 
received from the appellant, the Board concludes that VA has 
discharged its duty to assist in obtaining these outstanding 
records.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the 
duty to assist is not a one-way street).

Also, VA afforded the appellant an opportunity to appear for 
a hearing.  The appellant testified before the undersigned 
Veterans Law Judge in April 2008.

VA further afforded the appellant VA examinations in October 
2005 and March 2007.  These examinations are adequate because 
each examination was conducted by a skilled and trained 
medical professional and the examination report reflects a 
thorough review of the file and clinical findings, and 
pertinent examination findings.  The examiners provided an 
opinion on employability based on the examination and review 
of the claims folder.  Neither the appellant nor his 
representative has disputed the adequacy of the examination.  
In view of the representative's complaints concerning the 
RO's adjudication of the claim, the absence of any attack on 
the VA examinations and opinion cannot be seen as an 
oversight.  See Representative's Statement dated August 2009.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway, supra.  
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 
(2000).

TDIU Claim

A total rating based on unemployability due to service- 
connected disabilities may be granted if the service- 
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

Here, the appellant is service connected for bipolar disorder 
with secondary drug abuse at the 70 percent disability level.  
He is not service connected for any other disabilities at 
this time.  The record shows that he has worked as a baggage 
handler and a policeman.  He last worked in 2003.  See VA 
treatment note dated December 2007.  The appellant reported 
that he was laid off from his job with an airline where he 
was a ramp manager and, thereafter, had numerous jobs.  See 
VA treatment note dated May 2006.  The appellant receives VA 
disability, police force pension, and SSA disability.  Id.  
Records associated with the appellant's SSA claim reflect 
that he has a high school education and past relevant work 
experience as a police officer, sales clerk, security guard, 
material handler supervisor and warranty clerk.

As an initial matter, the Board finds that the appellant does 
not meet the schedular criteria for a 100 percent disability 
evaluation under Diagnostic Code 9432.  38 C.F.R. § 4.130.  
Diagnostic Code 9432 provided a 100 percent evaluation where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

In this case, reports of VA examination dated October 2005 
and March 2007 show no impairment of speech, thought, or 
cognition.  No stereotyped or unusual behavior was shown.  
The appellant was oriented in all spheres.

Report of VA examination dated October 2005 reflects that the 
Veteran left his job as a police officer in 1994 because he 
hurt his back while moving a dead deer during working.  This 
reportedly led to a Percocet and Vicodin abuse.  This 
examination report further reflects that the appellant worked 
for a deli after leaving the police force, but he quit 
because he was not allowed to take off to attend a wedding.  
The appellant stated that he was laid off as a short order 
cook and noted that "they did not like me."  No 
hallucinations were reported.  On VA examination in March 
2007, the examiner noted that the appellant reported having 
well-formed and unexplained visual hallucinations.  However, 
these were deemed possibly attributable to his intake of 
sedative hypnotic medication and, in the absence of any other 
symptomatology as identified in the schedular criteria, this 
isolated report of visual hallucinations does not satisfy the 
criteria for the assignment of a 100 percent evaluation on a 
schedular basis.

The presence of persistent psychotic symptoms such as 
hallucinations is not supported by the VA treatment records.  
A past history of hallucinations related to pain medication 
was noted in February 2007.  VA treatment records dated from 
1999 to 2009 show symptoms of depression, but no 
hallucinations or other such psychotic symptoms.  While some 
VA treatment notes show crying and tearfulness in 2004 and 
prior, the medical evidence reflects no indication that the 
appellant is a persistent danger to himself or others.

Lastly, the Board observes that a Global Assessment of 
Functioning (GAF) score of 60 was assigned in October 2005 
reflecting moderate symptoms and a GAF of 50 was assigned in 
March 2007 reflecting serious symptoms.  See Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., American 
Psychiatric Association (DSM-IV) (the GAF scale reflects 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness); see also, Richard 
v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
Although a GAF score of 50 may include an inability to work 
per DSM-IV, the examination report of March 2007 clearly 
reflects that the appellant was not found unable to work due 
to his service-connected mental disorder.  The examiner 
stated that the appellant could work in a loosely supervised 
environment.

At his April 2008 hearing, the appellant reported that his 
bipolar disorder with secondary drug abuse had been getting 
worse.  When asked which part of his disorder was most 
symptomatic, such as depression or manic phases, the 
appellant did not respond directly to that question.  Rather, 
he stated that "It's lower than it use to be.  Depression is 
not the big one and I've spoken to the Dr. [redacted] about 
that..."  He acknowledged abusing pain medication and crack 
cocaine.  He testified that he was hospitalized about every 
10 years or so for bipolar disorder because "when I come out 
I'm a healthier, happier person, you know.  I'm drug-free.  
My mental state is better.  There's nothing worse than a 
father crying all the time and the wife hates you, the kids 
hate you."  On review of the appellant's sworn testimony, 
the Board finds that he has not described symptomatology 
consistent with the schedular criteria for a 100 percent 
evaluation under Diagnostic Code 9432.

Total social and occupational is not shown for the above 
reasons.  As such, the Board concludes that a total 
evaluation based on the schedular criteria is not warranted.  
As the evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

With respect to the claim for TDIU, the appellant meets the 
threshold criteria for consideration with the presence of a 
disability rated as 70 percent disabling.  However, a careful 
review of the voluminous evidence of record shows that he is 
not unemployable solely due to service connected disability, 
bipolar disorder with secondary drug abuse.  Rather, the 
evidence of record as a whole reflects that, in addition to 
service-connected psychiatric disability, severe lumbar spine 
disability that requires narcotic medication for control of 
pain, hip disabilities and uncontrolled drug addiction and 
medication abuse have interfered with the appellant's ability 
to obtain and retain gainful employment.

The Board observes that SSA and VA records show that the 
appellant has multiple medical problems to include cervical 
stenosis, degenerative disc disease of the lumbar spine, 
hypertension, hepatitis C, hip problems, diabetes mellitus, 
and neuropathy.  The appellants' low back disability has 
required prescriptive medication that has in the past 
included morphine, oxycodone, and other narcotic-type 
medications for control of pain.  However, these disabilities 
may not be considered in the present matter as the appellant 
is currently only service-connected for bipolar disorder with 
secondary drug abuse.

VA medical opinions reflects that the appellant is not 
unemployable due to service-connected disability, and SSA 
records show that the appellant was deemed unemployable due 
to a primary diagnosis for degenerative disc disease of the 
lumbar spine with a secondary diagnosis for psychiatric 
disability.

The record shows that, on VA examinations in October 2005 and 
March 2007, the appellant was found not unemployable due to 
service-connected psychiatric disability.  Specifically, on 
VA examination in October 2005, the examiner commented that:

I was more concerned about his medical 
issues and substance abuse problems than his 
bipolar mood disorder symptoms.  I am not 
convinced that his bipolar mood disorder 
symptoms by themselves would prevent gainful 
employment.  His level of reported 
depressive symptoms and brief hypomanic 
symptoms would not, in my opinion, render 
him completely unemployable.  In terms of 
looking at his service connected bipolar 
mood disorder, I do not believe that illness 
by itself would prevent gainful employment.

On VA examination in March 2007, the examiner stated that the 
appellant "would be able to work in a loosely supervised 
employment situation."  During VA hospitalization in August 
2008, the discharge summary similarly reflects that, 
regarding employment status, there were "no barriers as a 
result of hospitalization."

The Board has considered the appellant's secondary drug abuse 
as a factor in his claim of entitlement to TDIU although he 
has not argued that drug abuse has made him unable to obtain 
or retain gainful employment.  The evidence of records 
reflects that the appellant has acknowledged drug abuse prior 
to and during the pendency of this appeal.  See Personal 
Hearing Transcript dated April 2008.  Also, the VA medical 
records show that he has abused drugs.  VA treatment notes 
dated June 2006 reflect that the appellant had cellulitis of 
the left hand due to shooting cocaine into a vein.  The 
appellant later reported that he was no longer using 
intravenous drugs, but continued to smoke crack.  VA 
treatment records dated February and October 2007 reflect 
that the appellant was occasionally smoking crack, and that 
he abused cocaine and heroine with his partner frequently.  
VA treatment records dated 2008 also show that the appellant 
had been injecting cocaine, abusing drugs, and arrested for 
drinking while intoxicated.  Notwithstanding, the well-
documented drug abuse in the record, none of the treating 
physicians and examiners have determined that the appellant 
is unable to obtain or retain gainful employment due to drug 
abuse.

The appellant's representative notes that the appellant has a 
legal custodian, and argues that this supports entitlement to 
TDIU.  While the Board recognizes that the appellant has been 
assigned a legal custodian, this does not necessarily equate 
with an inability to obtain or retain employment due to 
service-connected disability.  A December 2005 proposal of 
finding incompetency reflects that information had been 
received showing that the appellant's condition had 
deteriorated due to intravenous drug abuse and that he had 
mismanaged his funds..  The appellant was notified that a 
fiduciary may be assigned to help him handle his VA benefits.  
In rating decision dated May 2006, the RO adjudicated the 
appellant not competent to handle disbursement of VA funds.  
During VA treatment in June 2006, the appellant reported that 
he was eager to have a fiduciary assigned to control his 
income so that he would not buy drugs.  During VA treatment 
in August 2006, the appellant reported that he was pleased to 
have a fiduciary.  During VA treatment in March 2008, the 
appellant reported that he was aggravated by having to have a 
fiduciary and felt competent to handle his own funds.  The VA 
examiner "granted his request for a brief note attesting to 
his ability to be his own payee for his SSA income only."  
Upon review of the record, the Board finds that there is no 
indication that a fiduciary or legal custodian was assigned 
to the appellant because he was totally disabled or because 
he was unable to obtain or retain work.  Rather, the record 
shows that the fiduciary was assigned to prevent the 
appellant from misusing his government funds to purchase 
illicit drugs.  Moreover, the appellant has been given the 
opportunity to present evidence of unemployability to include 
having been assigned a legal custodian because he is 
incapable of performing the physical or mental tasks due to 
service-connected disability as are required for employment, 
but he has not done so.

At issue here is whether the appellant's bipolar disorder 
with secondary drug abuse, alone, precludes him from 
obtaining or maintaining substantially gainful employment.  
As discussed above, there are two opinions of record from 
medical professionals as contained in reports of VA 
examination dated October 2005 and March 2007.  Each medical 
opinion was based on the appellant's history of present 
illnesses, work history, mental status evaluation, and review 
of the claims folder.  In addition, the March 2007 medical 
opinion was based on the appellant's description of his day-
to-day activities, such as, driving children around and 
visiting the hobby shop or Home Depot.

In evaluating these opinions, the Board finds that the VA 
examiners' opinions are more probative than the appellant's 
opinion that he is unemployable due to service-connected 
disability.  The appellant testified in April 2008 that he 
was unemployable due to service-connected mental disorder.  
He recounted having left many jobs, taking medication, and 
having regular mental health care.  He noted that he had 1 
year of college education, and had work experience as a 
police officer.  He reported that he left the police 
department after a "nervous breakdown."  Hearing Transcript 
dated April 2008 at 23.

However, the Board finds that the appellant's report of 
unemployability due to service-connected bipolar disorder 
with secondary drug abuse alone is not credible.  The 
appellant has not described how any symptoms associated with 
his service-connected disability, such as depression or 
hypomania, have precluded him from obtaining or retaining 
employment.  When describing his employment history to VA 
examiners, the appellant has not reported leaving those jobs 
because of psychiatric problems.  While the appellant 
reported at his April 2008 hearing that he left his job as a 
police officer because of a nervous breakdown, the record 
reflects that he reported during his October 2005 VA 
examination leaving that job because of back injury related 
to moving a dead deer from the road.  The appellant is an 
inconsistent historian and this bears negatively on his 
credibility.

The Board assigns greater probative value to the VA medical 
opinions because, first, the opinions address the seminal 
question in this case, whether the appellant is unable to 
obtain or retain work due to service-connected disability.  
Second, the opinions have greater probative value because 
they are the result of an interview with the appellant, which 
is a first-hand account of his service-connected disability 
and the effects thereof, and evaluation of the appellant's 
mental status along with review of the claims folder.  An 
evaluation of the probative value, credibility and weight, to 
be attached to a medical opinion is within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  In this case, for the above reasons, the 
VA medical opinions are highly probative and the Board notes 
that the appellant has not presented any medical opinions to 
the contrary.

The Board has considered the appellant's grant of SSA 
benefits.  The record shows that, in October 2005, SSA 
awarded the appellant disability benefits.  Records 
associated with this claim show that he was found disabled 
from work since December 2003 due to a primary diagnosis of 
degenerative disc disease of the lumbar spine, and a 
secondary diagnosis for affective/mood disorder.  
Consideration was given to age and past relevant work 
experience.  A functional capacity assessment dated March 
2004 with the SSA records shows that the appellant could 
perform work needing little or judgment and work involving 
simple duties which can be learned on the job in a month.  
These records show a hospitalization for bipolar disorder and 
narcotic abuse in June 1995.  Report of SSA consultative 
evaluation dated March 2004 reflects diagnoses for 
polysubstance abuse in remission except for current use and 
perhaps abuse of prescription narcotic medication for his 
pain; and bipolar II, by history, currently with depressed 
phase. A GAF score of 53 was assigned.  The examiner noted 
that the appellant had poor self-esteem, hopelessness, and 
was easily overwhelmed so that he would have difficulty 
persisting in tasks.

Because the SSA records indicate that the appellant was 
unable to work because of lumbar spine as well as psychiatric 
disability, rather than on service-connected disability 
alone, this evidence does not establish entitlement to TDIU 
for VA purposes.  Furthermore, none of the medical evidence 
associated with the SSA records shows that the appellant is 
unable to obtain or retain employment due to bipolar disorder 
with secondary drug abuse.  Lastly, the Board notes that the 
criteria for an SSA disability award are different from those 
of VA.  According, the SSA records have limited probative 
value.

The Board has further considered the GAF scores of record.  
GAF scores have ranged from 35 to 50 during the appeal 
period, which could suggest that the appellant is unable to 
work or keep a job, and weighs in favor of the appellant's 
claim.  On VA hospitalization in August 2008 for severe 
depression and suicidal ideation described as vague, a GAF 
score of 35 was assigned.  This hospitalization and low GAF 
score of 35 represent a decrease in overall functioning for 
the appellant.  However, the discharge summary shows that the 
GAF on admission was 50 and 45 at discharge, and that there 
were no barriers to employment status a result of 
hospitalization therein.

On balance, weighing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
TDIU.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

TDIU is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


